[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                             No. 08-13136                  ELEVENTH CIRCUIT
                                                              JANUARY 8, 2009
                         Non-Argument Calendar
                                                            THOMAS K. KAHN
                       ________________________
                                                                 CLERK

                         Agency No. A96-291-149

GJERGJI BREGU,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (January 8, 2009)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      Gjergji Bregu, a native and citizen of Albania, petitions for review of the

decision of the Board of Immigration Appeals that denied his application for

asylum and withholding of removal under the Immigration and Nationality Act and

the United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3); 8

C.F.R. § 208.16(c). Bregu argues that the Board erred in finding that the

government had proved a sufficient change in country conditions to rebut the

presumption of a fear of future persecution or that it is unlikely Bregu would be

tortured if he returns to Albania. We deny the petition.

                                I. BACKGROUND

      Bregu entered the United States without authorization on February 23, 2002.

The following year, Bregu filed an application for asylum and withholding of

removal and sought relief based on his political opinion. Bregu alleged that he had

been incarcerated, beaten, and threatened by the Socialist government and the state

intelligence service. Bregu attached documents to his application to prove that he

was a member of the Democratic Party in Albania and served as a member of the

electoral commission in his local village in 2000 and 2001. Bregu also submitted a

2001 article from Amnesty International and a note from a Health Center to prove

that he had been mistreated and threatened by the intelligence service and suffered

a bone fracture and wounds to his head, face, and body.
                                          2
      At the asylum hearing, Bregu testified that he had been persecuted by the

Socialist Party and its supporters because of his participation in the Democratic

Party and his work to expose violations of the voting laws. Bregu stated that he

was arrested in 1992, incarcerated for one day, beaten, and told not to attend

Democratic Party meetings. Bregu acknowledged that he did not experience any

problems between 1992 and 1997 because the Democratic Party was in power.

Bregu testified that he was beaten by state intelligence agents in 1997 when he

attempted to stop the agents from committing voter fraud. He alleged that in 1998

he and his father were arrested for demonstrating against the Socialist government.

Bregu was imprisoned for two days and beaten and, when he returned home, he

learned that state intelligence officers had visited his family home and warned that

Bregu and his father would be “eliminated” if they continued their political

activities. Bregu testified that he was beaten later that year for demonstrating

against the arrest of six members of the Democratic Party.

      Bregu testified that, before the elections in 2000, intelligence officers broke

into Bregu’s home and threatened him because he took part in an interview on a

local radio station. After the election, members of the Socialist Party beat him and

an intelligence officer threatened him at gunpoint because he reported the Socialist

Party encouraged its supporters to commit voter fraud. Four days after the 2001



                                           3
election, while Bregu was living in the village of Gora, he was kidnapped and

beaten, and there was an explosion near his home, which injured his mother.

       Bregu acknowledged that the Democratic Party won the 2005 national

elections. He alleged that the Socialist Party continued to control many

governments, but the 2004 Profile of Asylum Claims and Country Conditions

stated that there were only minor incidents of harassment of election workers and

there were no “indications that the Socialist Party, either through its own

organization or through government authorities, [had] engaged in a pattern of

repression or violent behavior against its opponents.” The profile stated that the

state intelligence service had been reformed and no longer participated in political

activities.

       The immigration judge denied Bregu’s application. The immigration judge

found Bregu’s testimony “somewhat implausible” in the light of the 2004 Profile

and, even if he credited the testimony, that Bregu did not establish he was

persecuted based on his political opinion. The judge found that, even if Bregu had

established past persecution, conditions had changed to rebut any presumption that

Bregu would face future persecution or torture if he returned to Albania.

       The Board agreed that Bregu “failed to meet his burdens of proof for

asylum, withholding of removal, and protection under the” Convention. The

Board assumed that Bregu was credible and had established past persecution for
                                           4
his political opinions, but found that the government rebutted the presumption of

future persecution based on the change in conditions. The Board found that Bregu

failed to establish that he would be tortured if he returned to Albania.

                          II. STANDARDS OF REVIEW

      We review the decision of the Board to determine whether it is “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “To reverse

[those] fact findings, we must find that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

                                 III. DISCUSSION

      Bregu challenges the decision of the Board on two grounds. First, Bregu

argues that the Board erred by finding that the government offered sufficient

evidence of a change in conditions in Albania. Second, Bregu argues that he

submitted sufficient evidence to establish a likelihood that he will be tortured if he

returns to Albania. These arguments fail.

      Substantial evidence supports the decision that Bregu was not entitled to

withholding of removal. The record contains evidence of a change of conditions in

Albania. Although Bregu alleges that he was persecuted by the Socialist

government and the state intelligence service because of his participation in the

Democratic Party, the record establishes that the Democratic Party is in control of
                                            5
the Albanian government and that Bregu experienced no problems under their

former regime. That substantial evidence also supports the finding that Bregu will

not likely be tortured if removed.

                                IV. CONCLUSION

      Bregu’s petition for review is DENIED.

      PETITION DENIED.




                                         6